Title: To George Washington from the Marblehead Committee of Safety, 10 August 1775
From: Marblehead Committee of Safety
To: Washington, George



Hond Sir
Marblehead [Mass.] Augt 10th 1775

on the 8th Instant, Lambert Bromitt and Benjamin Silsby the Persons that accompany this Letter put in here from Boston, as they say on accot of the Weather, as they have been Conversing

wth some of the Inhabitants of this place, we have Reason to Suspect they may carry some Inteligence wch might be determental to the cause of America, We have Examined them, & finding their Intention was to Return back, we have taken their Boat under our Care, and have sent them to Head Quarters, that there they may be treated as in your Wisdom shall be judged Necessary. We are Hond Sir wth the greatest Respect your most Obedt & huble Servts the Committee of Safety of sd Marblehead.

  ⅌ ordr
Edd Fettyplace Chairman

